Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 objected to because of the following informalities:  Regarding claim 1, the limitation “secured to and in direct contact with to the carrier structure” appears to be misworded and should probably read “secured to and in direct contact with the carrier structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (U.S. 20180065012) in view of Krysiaki (U.S 20160074714)
Regarding claim 1, Mason discloses a puck (Fig. 6, 106, 108) having a centrally located cavity (see annotated figure below), the puck comprising: 
Par. 51 Lns. 3-5, capsule 144) having a rigid shell (Par. 51, formed of molded silicone), 
the carrier structure being positioned within the centrally located cavity (see Fig. 6, capsule 144 held within puck halves 106, 108);
 at least one transmitter circuit secured to and in direct contact with to the carrier structure to prevent relative displacement among the transmitter circuit under mechanical stress (Par. 51, transmitter 110 encased within capsule 144, i.e. the capsule 144 fixes/secures transmitter 110 within, Fig. 6, transmitter 110 fits within capsule halves 146, 148, therefore secured to and in direct contact as claimed); 
and a battery (Par. 56, battery 112) provided within the carrier structure
However, Mason does not disclose the battery is embedded in a first elastic material provided within the carrier structure, and wherein the carrier structure is embedded in a second elastic material provided within the centrally located cavity.
Krysiak discloses the battery is embedded in a first elastic material (Fig. 6, battery 246 embedded in compound 44) provided within the carrier structure, and wherein the carrier structure is embedded in a second elastic material (Par. 41, receptacle 18 is formed from a flexible material)  provided within the centrally located cavity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason to incorporate the teachings of Krysiak since Mason discloses embedding electronics into a sports puck and Krysiak discloses using elastic material to embed electronics and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing additonal protection (Par. 70) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill 
Regarding claim 2, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Mason does not disclose wherein the second elastic material has hardness less than a hardness of the first elastic material 
Krysiak discloses wherein the second elastic material has hardness less than a hardness than the first elastic material (Par. 46, potting compound 44 hardens while receptacle 18 is elastic (Par. 41))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason to incorporate the teachings of Krysiak since Mason discloses embedding electronics into a sports puck and Krysiak discloses using elastic material to embed electronics and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing additonal protection (Par. 70) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Regarding claim 3, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	While Mason does not explicitly disclose wherein the carrier structure is surrounded by a glass fiber thread infused with epoxy, Mason discloses a shell made of vulcanized rubber (Par. 36 Lns. 8-10, bottom shell 108 made of vulcanized rubber and surrounds carrier structure 144) and would be a matter of preferred materials and “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See MPEP 2144.07
claim 4, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
	While Mason does not explicitly disclose wherein the carrier structure is surrounded by a glass fiber thread infused with epoxy, Mason discloses a shell made of vulcanized rubber (Par. 36 Lns. 8-10, bottom shell 108 made of vulcanized rubber and surrounds carrier structure 144) and would be a matter of preferred materials and “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See MPEP 2144.07
Regarding claim 5, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Mason does not disclose the first elastic material is a two-component silicone rubber of hardness Shore A 40 or wherein the second elastic material is a two-component silicone rubber of hardness Shore A 0.
While Krysiak does not explicitly disclose the first elastic material is a two-component silicone rubber of hardness Shore A 40 or wherein the second elastic material is a two-component silicone rubber of hardness Shore A 0, Krysiak discloses the use of silicon rubber (Par. 45, compound comprise a silicone rubber) to embed the electronics and would be a matter of optimum value as  Krysiak discloses the use of silicon rubber for the purposes of shock absorption in a similar manner as the instant invention and it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 It is further known to one skilled in the art, in many materials, stiffness increases with Shore A hardness and for example, for elastomers such as silicone rubber, a relation between stiffness and Shore A hardness is known (Applicant’s disclosure Par. 40)

Regarding claim 6, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Mason does not disclose the first elastic material is a two-component silicone rubber of hardness Shore A 40 or wherein the second elastic material is a two-component silicone rubber of hardness Shore A 0.
While Krysiak does not explicitly disclose the first elastic material is a two-component silicone rubber of hardness Shore A 40 or wherein the second elastic material is a two-component silicone rubber of hardness Shore A 0, Krysiak discloses the use of silicon rubber (Par. 45, compound comprise a silicone rubber) to embed the electronics and would be a matter of optimum value as  Krysiak discloses the use of silicon rubber for the purposes of shock absorption in a similar manner as the instant invention and it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason to incorporate the teachings of Krysiak since Mason discloses embedding electronics into a sports puck and Krysiak discloses using elastic material to embed 
Regarding claim 7, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 3.
However, Mason does not disclose the first elastic material is a two-component silicone rubber of hardness Shore A 40 or wherein the second elastic material is a two-component silicone rubber of hardness Shore A 0.
While Krysiak does not explicitly disclose the first elastic material is a two-component silicone rubber of hardness Shore A 40 or wherein the second elastic material is a two-component silicone rubber of hardness Shore A 0, Krysiak discloses the use of silicon rubber (Par. 45, compound comprise a silicone rubber) to embed the electronics and would be a matter of optimum value as  Krysiak discloses the use of silicon rubber for the purposes of shock absorption in a similar manner as the instant invention and it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason to incorporate the teachings of Krysiak since Mason discloses embedding electronics into a sports puck and Krysiak discloses using elastic material to embed electronics and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of increasing vibration dampening ability (Par. 50) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill 
Regarding claim 11, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	While Mason does not explicitly disclose the at least one transmitter circuit comprises a first transmitter circuit and a second transmitter circuit, Mason discloses a first transmitter circuit (Par. 40, signal transmitter 110) and would be a matter of duplication of parts to provide a second transmitter circuit, as it would provide the same function and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B)
Regarding claim 12, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
While Mason does not explicitly disclose the first transmitter circuit is comprised in a first printed circuit board and the second transmitter circuit is comprised in a second printed circuit board, wherein the first printed circuit board is fitted to a top opening of the carrier structure and the second printed circuit board is fitted to a bottom opening of the carrier structure, Mason discloses a first transmitter circuit (Par. 40, signal transmitter 110) which would be necessarily on a PCB to function and would be a matter of duplication of parts to provide a second transmitter circuit, as it would provide the same function and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B) and further would be a matter of rearrangement of parts (MPEP 2144.04) to place the first transmitter circuit to a top opening and the second transmitter circuit to a bottom opening, as the function would remain the same regardless of arrangement. 
claim 13, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
While Mason does not explicitly disclose an antenna structure of the second printed circuit board is rotated by 90 degrees with respect to an antenna structure of the first printed circuit board, Mason discloses a first transmitter circuit (Par. 40, signal transmitter 110 acts as antenna structure) and would be a matter of duplication of parts to provide a second transmitter circuit, as it would provide the same function and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B) and further would be a matter of rearrangement of parts (MPEP 2144.04) to place the second antenna structure rotated by 90 degrees, as the function would remain the same regardless of arrangement. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (U.S. 20180065012) and Krysiaki (U.S 20160074714) in view of Blakely (WO 2015058190)
Regarding claim 8, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Mason does not disclose the first elastic material or the second elastic material exhibit a change in stiffness
Blakely discloses the first elastic material or the second elastic material exhibit a change in stiffness (Par. 10, outer layers can be injection moldable blended polymer of at least two components)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason which discloses elastic materials in a puck with the multi-component injection molded material of a ball, as taught by Blakely to provide Mason with the advantage of preferred materials and selection of a material on a basis of suitability for intended use is 
Regarding claim 9, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Mason does not disclose the first elastic material or the second elastic material exhibit a change in stiffness
Blakely discloses the first elastic material or the second elastic material exhibit a change in stiffness (Par. 10, outer layers can be injection moldable blended polymer of at least two components)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason which discloses elastic materials in a puck with the multi-component injection molded material of a ball, as taught by Blakely to provide Mason with the advantage of preferred materials and selection of a material on a basis of suitability for intended use is obvious (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07) and further as applicant notes in Par. 42, a material with a change in stiffness may be fabricated using a multi-component injection mold and therefore, a material with a change in stiffness is known in the art. 
Regarding claim 10, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 3.
However, Mason does not disclose the first elastic material or the second elastic material exhibit a change in stiffness
Blakely discloses the first elastic material or the second elastic material exhibit a change in stiffness (Par. 10, outer layers can be injection moldable blended polymer of at least two components)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason which discloses elastic materials in a puck with the multi-. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (U.S. 20180065012) and Krysiaki (U.S 20160074714) in view of Monari (U.S. 20140013361) 
Regarding claim 15, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Mason further discloses the battery is a rechargeable battery (Par. 40, power source such as a rechargeable battery)
However, Mason does not disclose wherein the puck further comprises: a coil that allows inductive charging of the rechargeable battery, and contacts on the puck surface which allow plugging a power supply for charging the rechargeable battery.
Monari discloses wherein the puck further comprises: a coil (Par. 1382, induction coil 5) that allows inductive charging of the rechargeable battery (Par. 692, charged through magnetic induction)
However, Monari does not disclose contacts on the puck surface which allow plugging a power supply for charging the rechargeable battery.
Krysiaki discloses contacts (Par. 48, battery 46 may have electrical terminal or contact) on the surface which allow plugging a power supply for charging the rechargeable battery.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason to incorporate the teachings of Monari since Mason discloses embedding electronics into a sports puck and Monari discloses using induction charging and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mason to incorporate the teachings of Krysiaki since Mason discloses embedding electronics into a sports puck and Krysiaki discloses using contacts for charging and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of an alternate method of charging the battery and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (U.S. 20180065012) and Krysiaki (U.S 20160074714) in view of Moyerman (U.S. 20180311562)
Regarding claim 16, Mason discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, Mason does not disclose each of the at least one transmitter circuits is comprised in a respective transceiver circuitry 
	Moyerman discloses each of the at least one transmitter circuits is comprised in a respective transceiver circuitry (Par. 23, transceivers)
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the limitations of switching between activating the transmitter that is facing upwards and deactivating the transmitter that is facing downwards (supported by Par. 31 of instant disclosure) was not found or suggested by the prior art. 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
It is noted the previous claim objection is overcome as the issue regarding the term “firmly” has been removed. 

Regarding the applicant’s second argument, it is argued that the material of the capsule is irrelevant as to whether the limitation of the transmitter circuit being secured to and in direct contact with the carrier structure is met. 
It is argued that the statement “as an elastomer, the silicone capsule may cause relative displacement of the transmitter circuit under immense mechanical stress” does not prevent the transmitter from being “secured to and in direct contact with” the carrier structure as claimed. First, “immense” mechanical stress is relative and vague in definition as to what would be structurally defined as “immense” and second, the fact that the silicone capsule may cause relative displacement is speculative at best, and does not provide factual evidence that by this possible displacement that the limitation of the transmitter circuit being secured to and in direct contact with the carrier structure is not met by the prior art. 
It is argued that, as stated above, the transmitter 110 is embedded within the halves 146, 148 of the carrier structure and therefore, one of ordinary skill would readily recognize the transmitter would be secured to (as the transmitter is encapsulated) and in direct contact with (as there is nothing else between the transmitter and the carrier structure) and therefore meets the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711